Name: 77/524/EEC: Commission Decision of 29 July 1977 on the implementation of the reform of agricultural structures in the Kingdom of Denmark pursuant to Council Directive 72/159/EEC (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  economic policy;  Europe;  agricultural structures and production; NA
 Date Published: 1977-08-17

 Avis juridique important|31977D052477/524/EEC: Commission Decision of 29 July 1977 on the implementation of the reform of agricultural structures in the Kingdom of Denmark pursuant to Council Directive 72/159/EEC (Only the Danish text is authentic) Official Journal L 209 , 17/08/1977 P. 0024 - 0024COMMISSION DECISION of 29 July 1977 on the implementation of the reform of agricultural structures in the Kingdom of Denmark pursuant to Council Directive 72/159/EEC (Only the Danish text is authentic) (77/524/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as amended by Directive 76/837/EEC (2), and in particular Article 18 (3) thereof, Whereas on 25 May and 6 June 1977 the Government of the Kingdom of Denmark forwarded, pursuant to Article 17 (4) of Directive 72/159/EEC: - Law 112 of 30 March 1977 amending the regulations concerning State subsidies for building work, and in particular Article 3 thereof amending Law 457 of 17 September 1975, - the Ministry of Agriculture order of 12 May 1977 implementing the said law, and - Ministry of Agriculture order 187 of 9 May 1977 amending the order concerning incentives for farm modernization; Whereas under Article 18 (3) of Directive 72/159/EEC the Commission has to decide whether, having regard to the abovementioned provisions, the existing provisions in the Kingdom of Denmark for the implementation of Directive 72/159/EEC, which form the subject of Commission Decisions 75/316/EEC of 30 April 1975 (3), 76/43/EEC of 22 December 1975 (4), 76/962/EEC of 7 December 1976 (5) and 77/303/EEC of 15 April 1977 (6), continue to satisfy the conditions for financial contribution by the Community towards the common measures within the meaning of Article 15 of Directive 72/159/EEC; Whereas the abovementioned provisions satisfy the conditions and objectives of Directive 72/159/EEC; Whereas the EAGGF has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Having regard to Law 112 of 30 March 1977, the Ministry of Agriculture order of 12 May 1977 and order 187 of 9 May 1977, the provisions for the implementation of the reform of agricultural structures in the Kingdom of Denmark pursuant to Directive 72/159/EEC, as set out in Commission Decision 75/316/EEC, continue to satisfy the conditions for financial contribution by the Community towards common measures within the meaning of Article 15 of Directive 72/159/EEC. Article 2 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 29 July 1977. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 302, 4.11.1976, p. 19. (3)OJ No L 143, 5.6.1975, p. 16. (4)OJ No L 8, 15.1.1976, p. 34. (5)OJ No L 364, 31.12.1976, p. 59. (6)OJ No L 103, 27.4.1977, p. 26.